                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                     )
                                                           )
                                                               Chapter 11
BLUE EAGLE FARMING, LLC, et al.1,                          )
                                                           )   Case No. 18-02395-TOM11
                                                           )   (Jointly Administered)
                         Debtor.
                                                           )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                                       PART I. COVER SHEET

        1.      Name of Applicant:        Burr & Forman LLP (the "Applicant")
                                          420 North 20th Street, Suite 3400
                                          Birmingham, Alabama 35203

        2.      Authorized to Provide Professional Services to: Debtors

        3.      Date of Application to Employ: June 11, 2018

        4.      Date of Retention: June 27, 2018 (effective as of June 8, 2018)

       5.     Period for which compensation and reimbursement is sought: November 1, 2020
through February 28, 2021.

       6.    Amount of compensation sought as actual, reasonable, and necessary:
$155,374.50.

       7.       Amount of expense reimbursement sought as actual, reasonable, and necessary:
$16,137.63.

        8.      This is a/an:                X interim _____ final application




1
 In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.




Case 18-02395-TOM11             Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                       Desc
                                  Main Document    Page 1 of 39
          Dated this the 22nd day of March 2021.


                                             /s/ Marc P. Solomon
                                             Michael Leo Hall
                                             Marc P. Solomon
                                             Anna W. Akers

                                             Attorneys for the Debtors
OF COUNSEL:
BURR & FORMAN LLP
420 North 20th Street, Suite 3400
Birmingham, Alabama 35203
Telephone: (205) 251-3000
Facsimile: (205) 458-5100




45187686 v1                                        2
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54   Desc
                               Main Document    Page 2 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                     )
                                                           )
                                                                 Chapter 11
BLUE EAGLE FARMING, LLC, et al.2,                          )
                                                           )     Case No. 18-02395-TOM11
                                                           )     (Jointly Administered)
                         Debtor.
                                                           )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                              PART II.         NARRATIVE SUMMARY

        COMES NOW Burr & Forman LLP, as attorneys for the Debtors (the “Debtors”), and
prays that this Court award it attorneys' fees and reimbursement of expenses and authorize payment
thereof in the amount of $171,512.13, consisting of fees in the amount of $155,374.50 and
expenses in the amount of $16,137.63. This request is for legal services rendered to the Debtors
from November 1, 2020 through February 28, 2021.

        In support of this Application, Burr & Forman LLP (the "Firm" or "Applicant") sets forth
as follows:

          1.    Person(s) who performed the services covered by this Application:

 TIME-
KEEPER                                                                   BANKRUPTCY
INITIALS              NAME                POSITION             TIME         RATE                 TOTAL
  MLH          Hall, Michael L.           Partner                 99.8         $600.00           $59,880.00
  BAR          Rawls, Bruce A.            Partner                  0.8         $550.00             $ 440.00
  HEB          Bogard, Howard E.          Partner                  2.0         $530.00            $1,060.00
  MPS          Solomon, Marc P.           Partner                175.5         $475.00           $83,362.50
   JHH         Haithcock, James H.        Partner                  2.4         $370.00             $ 888.00
  AWA          Akers, Anna W.             Associate                7.6         $240.00            $1,824.00
    MI         Ivey, Michael              Paralegal                0.4         $225.00              $ 90.00
   MG          Gunnells, Meredith         Paralegal               34.8         $225.00            $7,830.00
               TOTAL                                             323.3                          $155,374.50


2
 In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                           3
Case 18-02395-TOM11            Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                 Main Document    Page 3 of 39
         2.      Applicant is regularly involved in bankruptcy work and has a great deal of expertise
in that field, and submits that this factor has been and continues to be important in the case at bar.

        3.      The Applicant requests that the Court approve the fees and expenses contained in
this fee application. The Applicant avers that its hourly rates set out hereinabove are the same
rates that it charges for other clients and that said fees are considered fair and reasonable in the
community.

         4.      The Applicant submits this Application pursuant to §330 and §331 of the
Bankruptcy Code. Section 330 provides that the Bankruptcy Court may award to the Applicant
(1) reasonable compensation for actual, necessary services rendered to the Debtors based on the
nature, extent, and value of such services, the time spent on such services, the Applicant's skill and
experience in the bankruptcy field, and the cost of comparable services other than in a case under
this title; and (2) reimbursement for actual, necessary expenses. 11 U.S.C. §330. In determining
the allowance of attorneys' fees and reimbursement of expenses under 11 U.S.C. §330, the
Eleventh Circuit has concluded that the Bankruptcy Court must: (1) determine the nature and
extent of the services rendered; (2) determine the value of those services; and (3) consider the
twelve factors adopted by the Eleventh Circuit. Grant v. Schumann Tire & Battery Co., 908 F. 2d
874 (11th Cir. 1990). The Applicant has addressed each of the issues separately below.

NATURE AND EXTENT OF THE SERVICES RENDERED

       The Applicant has participated in every aspect of this bankruptcy case. The Applicant has
expended substantial time and effort in providing counsel to the Debtors in connection with all
aspects of the bankruptcy case during the Application Period, as more fully set forth below.

VALUE OF SERVICES

       An objective estimate of value of the services of Debtors’ attorney is determined by
multiplying the number of hours reasonably expended by the attorney's reasonable hourly rate.
Grant, 908 F. 2d at 878; Norman v. The Housing Auth. of the City of Montgomery, 836 F. 2d 1292,
1299 (11th Cir. 1988). This estimate is referred to as the "lodestar" method. The attorney's
reasonable hourly rate is the prevailing market rate in the relevant legal community for similar
services by attorneys of reasonably comparable skill, experience and reputation.

       During the course of the Applicant's assistance to the Debtors, the Applicant utilized
lawyers and legal assistants with different skills and expertise, as necessary. The Applicant's
hourly rates reflect those of differing skills and experience of its lawyers and are in conformity
with the prevailing market rates of the legal communities and municipalities outlined above. The
Applicant's hourly rates are neither more nor less than the hourly rates received by attorneys with
comparable skill and experience in both bankruptcy and non-bankruptcy matters.

TWELVE FACTORS APPLIED BY THE ELEVENTH CIRCUIT IN DETERMINING
THE REASONABLENESS OF RATES AND HOURS

A determination of the reasonableness of the rates and hours submitted by the Applicant involves
consideration of the twelve (12) factors set forth below. See Grant, 908 F. 2d at 878.



45187686 v1                                       4
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                  Desc
                               Main Document    Page 4 of 39
Time and Labor Required: The Applicant has spent a substantial amount of time in the present
case since the date of employment, and the Applicant has also expended much effort because this
case has required such effort for a thorough and complete job. Attached are detailed itemized
records of the Applicant's time which report the substance and time of every transaction performed
by the Applicant. The Applicant has itemized telephone calls, correspondence, conferences,
research and document preparation time with respect to each aspect of the case. The time expended
includes time for staff which has proven a cost effective means of handling some matters. The
Applicant submits that there has been a significant amount of time spent in the present case.

The Novelty and Difficulty of the Question: The Applicant has been requested to advise the
Debtors on various novel and difficult legal issues and problems, all of which required the attention
of the Applicant to fulfill its duties and obligation to the Debtors. The complexity and difficulty
of the issues presented in this case warrant the full allowance of the fees requested and the services
performed.

The Skills Requisite to Perform the Professional Services Properly: The Applicant submits
that a high degree of skill has been and continues to be essential in the representation of the
Debtors. The difficulty of the issues involved has often required the immediate attention of
experienced attorneys; however, the Applicant has made every effort to delegate matters not
requiring the services of more experienced attorneys to younger, less experienced attorneys with
a lower hourly rate.

The Preclusion of Other Employment by the Applicant Due to the Acceptance of the Case:
While time and effort requirements of the representation of the Debtors have not caused the
Applicant to be precluded from representing other clients, the time-sensitive nature of this
bankruptcy case has demanded that this matter be given top priority. The representation of the
Debtors has not caused any conflicts of interest to occur.

The Customary Fee: The Applicant avers that its hourly rates set out herein are the rates it
typically charges, and that said fees are customary, fair and reasonable in the community.

Whether the Fee is Fixed or Contingent: The fee is not contingent, other than the client's ability
to pay, and no amount of the fee has been guaranteed by any third party.

Time Limitations Imposed by the Client or the Circumstances: Many of the matters that the
Applicant has handled for the Debtors have been time-sensitive.

The Amount Involved and the Results Obtained: The fee requested by the Applicant is
reasonable given the size and complexity of the case and the results obtained thus far. As
illustrated in the project summaries in Part III, the Applicant has been diligent in representing the
Debtors’ interests in the Debtor’s bankruptcy case within a very short time period.

The Experience, Reputation and the Ability of the Professionals: As stated above, the
Applicant has extensive experience with representing debtors, creditors, and creditors’ committees
in bankruptcy matters. Michael L. Hall and Marc P. Solomon are bankruptcy lawyers with
considerable experience in complex chapter 11 cases, and they have worked on all aspects of the
bankruptcy-related work that has arisen in these cases. These attorneys have been assisted by
junior attorneys and paralegals in their field as needed in order to provide excellent legal service


45187686 v1                                       5
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                  Desc
                               Main Document    Page 5 of 39
to the Debtors in the most cost-effective manner possible. The Applicant submits that its regular
involvement in bankruptcy work and its expertise in the field has been and continues to be
important in the case at bar. The skill and experience of the Applicant's attorneys has been of
benefit to the Debtors, and the complexity and difficulty of the issues involved in this case warrant
the full allowance of fees requested for the services performed by the Applicant.

The Undesirability of the Case: The Applicant submits that the case at bar is not undesirable.

The Nature and Length of Professional Relationship with the Client: The Applicant was
retained by the Debtors to represent them in these bankruptcy cases shortly prior to the
bankruptcies being filed.

Awards in Similar Cases: The Applicant relies on this Court's experience and knowledge with
respect to fee awards in similar cases. The Applicant submits that the fees requested in this
Application are comparable to those awarded in similar cases of this nature and complexity.

          Dated: March 22, 2021.

                                              /s/ Marc P. Solomon
                                              Michael Leo Hall
                                              Marc P. Solomon
                                              Anna W. Akers




45187686 v1                                      6
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                 Desc
                               Main Document    Page 6 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                     )
                                                           )
                                                                Chapter 11
BLUE EAGLE FARMING, LLC, et al.3,                          )
                                                           )    Case No. 18-02395-TOM11
                                                           )    (Jointly Administered)
                         Debtor.
                                                           )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                           PART III.       PROJECT SUMMARY SHEET

                           THIS IS PROJECT #1 OF 10 IN THIS CASE

          1.    Project Title: Pleadings and Other Requisite Filings.

        2.     General nature of the project and circumstances involved: Work regarding the
preparation of pleadings and other requisite filings as needed in the case and responding and/or
objecting to certain pleadings filed in the case.

          3.    Amount of the requested fee assigned to this project: $4,531.00.

          4.    Amount of time attributable to this project: 16.9 hours

          5.    Professional(s) performing services covered by this application:

 TIME-
KEEPER                                                                  BANKRUPTCY
INITIALS              NAME                POSITION             TIME        RATE                   TOTAL
  MLH          Hall, Michael L.           Partner                 1.2         $600.00              $ 720.00
  MPS          Solomon, Marc P.           Partner                 0.7         $475.00              $ 332.50
  AWA          Akers, Anna W.             Associate               6.9         $240.00             $1,656.00
   MG          Gunnells, Meredith         Paralegal               8.1         $225.00             $1,822.50
               TOTAL                                             16.9                             $4,531.00



3
 In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                           7
Case 18-02395-TOM11            Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                 Main Document    Page 7 of 39
        6.      Statement regarding objectives, reasonableness and necessity of this project: It was
reasonable and necessary for the Applicant to prepare pleadings and other requisite filings as
needed in the case and respond and/or object to certain pleadings filed in the case. It was further
necessary and reasonable for the Applicant to represent the Debtors in opposing pleadings that
sought relief that was not in the best interest of the estate and to prepare pleadings and other filings
that protected the estate.

        7.     Disposition of the project: The Applicant continues to prepare, respond to and
object to pleadings as needed.

          8.    Particular problems or difficulties encountered: None.

          Dated: March 22, 2021.

                                               /s/ Marc P. Solomon
                                               Michael Leo Hall
                                               Marc P. Solomon
                                               Anna W. Akers




45187686 v1                                        8
Case 18-02395-TOM11           Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                   Desc
                                Main Document    Page 8 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                     )
                                                           )
                                                                Chapter 11
BLUE EAGLE FARMING, LLC, et al.4,                          )
                                                           )    Case No. 18-02395-TOM11
                                                           )    (Jointly Administered)
                         Debtor.
                                                           )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                           PART III.       PROJECT SUMMARY SHEET

                           THIS IS PROJECT #2 OF 10 IN THIS CASE

        1.      Project Title: Communications with Debtors’ representatives, creditors, and other
interested parties.

        2.      General nature of the project and circumstances involved: Communications with
creditors, and other interested parties regarding various bankruptcy issues.

          3.    Amount of the requested fee assigned to this project: $34,763.00.

          4.    Amount of time attributable to this project: 61.8 hours.

          5.    Professional(s) performing services covered by this application:

 TIME-
KEEPER                                                                  BANKRUPTCY
INITIALS              NAME                POSITION             TIME        RATE                  TOTAL
  MLH          Hall, Michael L.           Partner                44.9         $600.00            $26,940.00
  HEB          Bogard, Howard E.          Partner                 0.8         $530.00              $ 424.00
  MPS          Solomon, Marc P.           Partner                15.1         $475.00             $7,172.50
  AWA          Akers, Anna W.             Associate               0.1         $240.00               $ 24.00
   MG          Gunnells, Meredith         Paralegal               0.9         $225.00              $ 202.50
               TOTAL                                             61.8                            $34,763.00


4
 In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                           9
Case 18-02395-TOM11            Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                 Main Document    Page 9 of 39
        6.      Statement regarding objectives, reasonableness and necessity of this project: It was
reasonable and necessary for the Applicant to communicate with the debtors’ representatives,
creditors, and other interested parties regarding various bankruptcy issues. These communications
have allowed the bankruptcy proceedings to proceed expeditiously and efficiently.

       7.      Disposition of the project: The Applicant communicates with the debtors’
representatives, creditors, and other interested parties on an on-going basis.

          8.    Particular problems or difficulties encountered: None.

          Dated: March 22, 2021.

                                              /s/ Marc P. Solomon
                                              Michael Leo Hall
                                              Marc P. Solomon
                                              Anna W. Akers




45187686 v1                                     10
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                Desc
                              Main Document    Page 10 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                     )
                                                           )
                                                                Chapter 11
BLUE EAGLE FARMING, LLC, et al.5,                          )
                                                           )    Case No. 18-02395-TOM11
                                                           )    (Jointly Administered)
                         Debtor.
                                                           )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                           PART III.       PROJECT SUMMARY SHEET

                           THIS IS PROJECT #3 OF 10 IN THIS CASE

          1.    Project Title: Case Administration.

       2.    General nature of the project and circumstances involved: Assist Debtors in their
governance and fulfillment of their fiduciary obligations.

          3.    Amount of the requested fee assigned to this project: $21,996.50.

          4.    Amount of time attributable to this project: 56.5 hours

          5.    Professional(s) performing services covered by this application:

 TIME-
KEEPER                                                                  BANKRUPTCY
INITIALS              NAME                POSITION             TIME        RATE                  TOTAL
  MLH          Hall, Michael L.           Partner                 9.4         $600.00             $5,640.00
  MPS          Solomon, Marc P.           Partner                23.0         $475.00            $10,925.00
  AWA          Akers, Anna W.             Associate               0.6         $240.00              $ 144.00
   MG          Gunnells, Meredith         Paralegal              23.5         $225.00             $5,287.50
               TOTAL                                             56.5                            $21,996.50




5
 In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                          11
Case 18-02395-TOM11            Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                Main Document    Page 11 of 39
       6.     Statement regarding objectives, reasonableness and necessity of this project: It is
reasonable and necessary for the Applicant to assist the Debtors in the administration of these
bankruptcy cases and to otherwise meets its required duties.

       7.      Disposition of the project: The Applicant continues to assist the Debtors in the
administration of these bankruptcy cases.

          8.    Particular problems or difficulties encountered: None.

          Dated: March 22, 2021.

                                             /s/ Marc P. Solomon
                                             Michael Leo Hall
                                             Marc P. Solomon
                                             Anna W. Akers




45187686 v1                                     12
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54              Desc
                              Main Document    Page 12 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                     )
                                                           )
                                                                Chapter 11
BLUE EAGLE FARMING, LLC, et al.6,                          )
                                                           )    Case No. 18-02395-TOM11
                                                           )    (Jointly Administered)
                         Debtor.
                                                           )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                           PART III.       PROJECT SUMMARY SHEET

                           THIS IS PROJECT #4 OF 10 IN THIS CASE

          1.    Project Title: Hearings.

       2.     General nature of the project and circumstances involved: Prepared for and
attended scheduled hearings in this case on behalf of the Debtors.

          3.    Amount of the requested fee assigned to this project: $5,982.50.

          4.    Amount of time attributable to this project: 12.7 hours.

          5.    Professional(s) performing services covered by this application:

 TIME-
KEEPER                                                                  BANKRUPTCY
INITIALS              NAME                POSITION             TIME        RATE                   TOTAL
  MLH          Hall, Michael L.           Partner                 4.0         $600.00             $2,400.00
  MPS          Solomon, Marc P.           Partner                 6.5         $475.00             $3,087.50
   MI          Ivey, Michael              Paralegal               0.4         $225.00               $ 90.00
   MG          Gunnells, Meredith         Paralegal               1.8         $225.00              $ 405.00
               TOTAL                                             12.7                             $5,982.50




6
 In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                          13
Case 18-02395-TOM11            Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                Main Document    Page 13 of 39
        6.    Statement regarding objectives, reasonableness and necessity of this project: It is
necessary and reasonable to represent the interests of the Debtors at certain scheduled hearings in
this case.

        7.      Disposition of the project: The Applicant continues to appear at hearings on behalf
of the Debtors.

          8.    Particular problems or difficulties encountered: None.

          Dated: March 22, 2021.

                                             /s/ Marc P. Solomon
                                             Michael Leo Hall
                                             Marc P. Solomon
                                             Anna W. Akers




45187686 v1                                     14
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                Desc
                              Main Document    Page 14 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                     )
                                                           )
                                                                Chapter 11
BLUE EAGLE FARMING, LLC, et al.7,                          )
                                                           )    Case No. 18-02395-TOM11
                                                           )    (Jointly Administered)
                         Debtor.
                                                           )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                           PART III.       PROJECT SUMMARY SHEET

                           THIS IS PROJECT #5 OF 10 IN THIS CASE

          1.    Project Title: Settlement.

       2.      General nature of the project and circumstances involved: Work regarding
settlements and settlement discussions and negotiations.

          3.    Amount of the requested fee assigned to this project: $28,058.00.

          4.    Amount of time attributable to this project: 59.6 hours

          5.    Professional(s) performing services covered by this application:

 TIME-
KEEPER                                                                  BANKRUPTCY
INITIALS       NAME                       POSITION             TIME        RATE                  TOTAL
  MPS    Solomon, Marc P.                 Partner                57.2         $475.00            $27,170.00
   JHH   Haithcock, James H.              Partner                 2.4         $370.00              $ 888.00
         TOTAL                                                   59.6                            $28,058.00

        6.     Statement regarding objectives, reasonableness and necessity of this project: The
Debtors have engaged in settlements, settlement discussions and settlement negotiations with
various parties in interest in order to resolve or explore the potential resolution of various issues
in the bankruptcy cases. Entering into settlements or exploring potential settlements is reasonable

7
 In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                          15
Case 18-02395-TOM11            Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                Main Document    Page 15 of 39
and necessary to allow for the efficient operation of the bankruptcy cases and enhances the ultimate
purposes of bankruptcy.

       7.     Disposition of the project: The Applicant continues to assist the Debtors in settling
matters and engaging in settlement discussions and negotiations as needed.

          8.    Particular problems or difficulties encountered: None.

          Dated: March 22, 2021.

                                              /s/ Marc P. Solomon
                                              Michael Leo Hall
                                              Marc P. Solomon
                                              Anna W. Akers




45187686 v1                                     16
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                Desc
                              Main Document    Page 16 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                     )
                                                           )
                                                                Chapter 11
BLUE EAGLE FARMING, LLC, et al.8,                          )
                                                           )    Case No. 18-02395-TOM11
                                                           )    (Jointly Administered)
                         Debtor.
                                                           )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                           PART III.       PROJECT SUMMARY SHEET

                           THIS IS PROJECT #6 OF 10 IN THIS CASE

          1.    Project Title: Research.

       2.      General nature of the project and circumstances involved: Applicant has performed
research related to various issues in the bankruptcy cases.

          3.    Amount of the requested fee assigned to this project: $2,006.00.

          4.    Amount of time attributable to this project: 3.9 hours

          5.    Professional(s) performing services covered by this application:

 TIME-
KEEPER                                                                  BANKRUPTCY
INITIALS        NAME                      POSITION             TIME        RATE                   TOTAL
  MLH    Hall, Michael L.                 Partner                 0.7         $600.00              $ 420.00
  HEB    Bogard, Howard E.                Partner                 1.2         $530.00              $ 636.00
  MPS    Solomon, Marc P.                 Partner                 2.0         $475.00              $ 950.00
         TOTAL                                                    3.9                             $2,006.00

       6.     Statement regarding objectives, reasonableness and necessity of this project:
Applicant has performed research regarding various issues in the bankruptcy cases to enable the


8
 In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                          17
Case 18-02395-TOM11            Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                Main Document    Page 17 of 39
Debtors to meet their fiduciary obligations. This research is reasonable and necessary, especially
in light of the complex nature of many of the issues present in these cases.

       7.      Disposition of the project: The Applicant continues to perform research as
necessary for the Debtors to perform their duties.

          8.    Particular problems or difficulties encountered: None.

          Dated: March 22, 2021.

                                                     /s/ Marc P. Solomon
                                                     Michael Leo Hall
                                                     Marc P. Solomon
                                                     Anna W. Akers




45187686 v1                                     18
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54               Desc
                              Main Document    Page 18 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                     )
                                                           )
                                                                 Chapter 11
BLUE EAGLE FARMING, LLC, et al.9,                          )
                                                           )     Case No. 18-02395-TOM11
                                                           )     (Jointly Administered)
                         Debtor.
                                                           )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                           PART III.       PROJECT SUMMARY SHEET

                           THIS IS PROJECT #7 OF 10 IN THIS CASE

          1.    Project Title: Plan and Disclosure Statement.

       2.      General nature of the project and circumstances involved: Work related to the
Debtors’ efforts to formulate a plan.

          3.    Amount of the requested fee assigned to this project: $58,037.50.

          4.    Amount of time attributable to this project: 111.9 hours

          5.    Professional(s) performing services covered by this application:

 TIME-
KEEPER                                                                   BANKRUPTCY
INITIALS              NAME                POSITION             TIME         RATE                 TOTAL
  MLH          Hall, Michael L.           Partner                 39.6         $600.00           $23,760.00
  BAR          Rawls, Bruce A.            Partner                  0.8         $550.00             $ 440.00
  MPS          Solomon, Marc P.           Partner                 71.0         $475.00           $33,725.00
   MG          Gunnells, Meredith         Paralegal                0.5         $225.00             $ 112.50
               TOTAL                                             111.9                           $58,037.50




9
 In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                          19
Case 18-02395-TOM11            Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                Main Document    Page 19 of 39
        6.     Statement regarding objectives, reasonableness and necessity of this project: It is
necessary for the Debtors to formulate a chapter 11 plan in order to meet the Debtors’ fiduciary
obligations.

       7.      Disposition of the project: The Applicant continues to assist the Debtors in
formulation of a plan.

          8.    Particular problems or difficulties encountered: None.

          Dated: March 22, 2021.

                                                     /s/ Marc P. Solomon
                                                     Michael Leo Hall
                                                     Marc P. Solomon
                                                     Anna W. Akers




45187686 v1                                     20
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54               Desc
                              Main Document    Page 20 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                      )
                                                            )
                                                                Chapter 11
BLUE EAGLE FARMING, LLC, et al.10,                          )
                                                            )   Case No. 18-02395-TOM11
                                                            )   (Jointly Administered)
                         Debtor.
                                                            )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                           PART III.        PROJECT SUMMARY SHEET

                           THIS IS PROJECT #8 OF 10 IN THIS CASE

          1.     Project Title: Non-working Travel.

       2.     General nature of the project and circumstances involved: Travel to and from
meetings and other events where other work was not performed during the travel.

          3.     Amount of the requested fee assigned to this project: $0.00.

          4.     Amount of time attributable to this project: 0.0 hours

          5.     Professional(s) performing services covered by this application:

  TIME-
KEEPER                                                                    BANKRUPTCY
INITIALS          NAME                    POSITION              TIME         RATE                  TOTAL
               TOTAL                                               0.0                               $ 0.00

       6.      Statement regarding objectives, reasonableness and necessity of this project: It is
reasonable and necessary for the Applicant to travel to meetings and other events in order to enable
the Debtors to meet their obligations.

       7.      Disposition of the project: The Applicant continues to engage in travel where
necessary to assist the Debtors.


10
  In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                           21
Case 18-02395-TOM11             Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                 Main Document    Page 21 of 39
          8.    Particular problems or difficulties encountered: None.

          Dated: March 22, 2021.

                                                     /s/ Marc P. Solomon
                                                     Michael Leo Hall
                                                     Marc P. Solomon
                                                     Anna W. Akers




45187686 v1                                     22
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54   Desc
                              Main Document    Page 22 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                      )
                                                            )
                                                                 Chapter 11
BLUE EAGLE FARMING, LLC, et al.11,                          )
                                                            )    Case No. 18-02395-TOM11
                                                            )    (Jointly Administered)
                         Debtor.
                                                            )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                           PART III.        PROJECT SUMMARY SHEET

                           THIS IS PROJECT #9 OF 10 IN THIS CASE

          1.     Project Title: Stay Relief.

         2.     General nature of the project and circumstances involved: Work related to motions
filed in the bankruptcy cases to lift the § 362 stay.

          3.     Amount of the requested fee assigned to this project: $0.00.

          4.     Amount of time attributable to this project: 0.0 hours

          5.     Professional(s) performing services covered by this application:

 TIME-
KEEPER                                                                   BANKRUPTCY
INITIALS           NAME                    POSITION             TIME        RATE                  TOTAL
               TOTAL                                               0.0                              $ 0.00

        6.      Statement regarding objectives, reasonableness and necessity of this project: It is
reasonable and necessary for the Debtors to file stay relief motions or respond to stay relief motions
filed by other parties in order for the Debtors to meet their obligations.

        7.      Disposition of the project: The Applicant continues to perform work related to stay
relief motions filed in the bankruptcy cases.


11
  In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                           23
Case 18-02395-TOM11             Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                 Main Document    Page 23 of 39
          8.    Particular problems or difficulties encountered: None.

          Dated: March 22, 2021.

                                                     /s/ Marc P. Solomon
                                                     Michael Leo Hall
                                                     Marc P. Solomon
                                                     Anna W. Akers




45187686 v1                                     24
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54   Desc
                              Main Document    Page 24 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                      )
                                                            )
                                                                 Chapter 11
BLUE EAGLE FARMING, LLC, et al.12,                          )
                                                            )    Case No. 18-02395-TOM11
                                                            )    (Jointly Administered)
                         Debtor.
                                                            )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

                           PART III.        PROJECT SUMMARY SHEET

                          THIS IS PROJECT #10 OF 10 IN THIS CASE

          1.     Project Title: Adversary Proceedings and Litigation.

       2.     General nature of the project and circumstances involved:                    Work related to
adversary proceedings or other litigation related to the Debtors.

          3.     Amount of the requested fee assigned to this project: $0.00.

          4.     Amount of time attributable to this project: 0.0 hours

          5.     Professional(s) performing services covered by this application:

 TIME-
KEEPER                                                                   BANKRUPTCY
INITIALS           NAME                    POSITION             TIME        RATE                  TOTAL
               TOTAL                                               0.0                              $ 0.00

       6.      Statement regarding objectives, reasonableness and necessity of this project: It is
reasonable and necessary for work to be done in relation to adversary proceedings and litigation
involving the Debtors.

       7.     Disposition of the project: The Applicant continues to perform work related to
adversary proceedings and other litigation involving the Debtors.


12
  In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                           25
Case 18-02395-TOM11             Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                 Main Document    Page 25 of 39
          8.    Particular problems or difficulties encountered: None.

          Dated: March 22, 2021.

                                                     /s/ Marc P. Solomon
                                                     Michael Leo Hall
                                                     Marc P. Solomon
                                                     Anna W. Akers




45187686 v1                                     26
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54   Desc
                              Main Document    Page 26 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                      )
                                                            )
                                                                Chapter 11
BLUE EAGLE FARMING, LLC, et al.13,                          )
                                                            )   Case No. 18-02395-TOM11
                                                            )   (Jointly Administered)
                         Debtor.
                                                            )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

              PART IV.        SUMMARY OF COMPENSATION AND EXPENSES

              Project                  Description                              Total Fees
                 1    Pleadings and Other Requisite Filings                        $4,531.00
                 2    Communications with Debtors’                                $34,763.00
                      representatives, creditors, and other
                      interested parties.
                 3    Case Administration                                          $21,996.50
                 4    Hearings                                                      $5,982.50
                 5    Settlement                                                   $28,058.00
                 6    Research                                                      $2,006.00
                 7    Plan and Disclosure Statement                                $58,037.50
                 8    Non-working Travel                                                $0.00
                 9    Stay Relief                                                       $0.00
                10    Adversary Proceedings and Litigation                              $0.00
                      TOTAL FEES                                                  $155,374.50




13
  In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                           27
Case 18-02395-TOM11             Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                 Main Document    Page 27 of 39
                                   Expenses                         Amount
                  Electronic Data Discovery / Page One, LLC           $3,326.00
                  Filing Fees                                        $12,675.00
                  Pacer Research                                          $3.00
                  Photocopies                                            $54.98
                  Postage                                                $78.65
                  TOTAL EXPENSES                                     $16,137.63

          Dated: March 22, 2021.

                                              /s/ Marc P. Solomon
                                              Michael Leo Hall
                                              Marc P. Solomon
                                              Anna W. Akers




45187686 v1                                     28
Case 18-02395-TOM11          Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54    Desc
                              Main Document    Page 28 of 39
                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

IN RE:                                                      )
                                                            )
                                                                Chapter 11
BLUE EAGLE FARMING, LLC, et al.14,                          )
                                                            )   Case No. 18-02395-TOM11
                                                            )   (Jointly Administered)
                         Debtor.
                                                            )


EIGHTH INTERIM APPLICATION FOR COMPENSATION AND REIMBURSEMENT
 OF EXPENSES SUBMITTED BY BURR & FORMAN LLP, ATTORNEYS FOR THE
                            DEBTORS

         STATEMENT REQUIRED BY 11 U.S.C. § 504 AND FED. R. BANKR. P. 2016

       All services for which compensation is requested were performed on behalf of the Debtors
pursuant to the Order approving employment of Applicant dated June 27, 2018, and not on behalf
of any Creditor or other person or persons. There is no agreement or understanding between the
Applicant and any other entity for the sharing of compensation received or to be received for
services rendered in or in connection with this case.

          Dated: March 22, 2021.

                                                   /s/ Marc P. Solomon
                                                   Michael Leo Hall
                                                   Marc P. Solomon
                                                   Anna W. Akers




14
  In addition to Blue Eagle Farming, LLC, the Debtors include the following entities: (1) War-Horse Properties,
LLLP; (2) Eagle Ray Investments, LLC; (3) H J Farming, LLC; (4) Blue Smash Investments, LLC; (5) Armor Light,
LLC; (6) Forse Investments, LLC; and (7) Robert Bradford Johnson.



45187686 v1                                           29
Case 18-02395-TOM11             Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                 Main Document    Page 29 of 39
  Date       Project #   Description                                                                                              Atty   Hours      Rate     Value
 11/2/2020       1       Examine pleadings for order approving sale of Tract 4 of Mills Farm for M. Solomon                        MG        0.2   $225.00      $45.00
 11/2/2020       1       Review new court notice in the bankruptcy case                                                            MG        0.1   $225.00      $22.50
 11/2/2020       5       Work re: plan settlement issues                                                                          MPS        1.6   $475.00    $760.00
 11/2/2020       3       Work re: property sale issues                                                                            MPS        0.8   $475.00    $380.00
 11/3/2020       1       Revising Sale Notice                                                                                     AWA        0.3   $240.00      $72.00
 11/3/2020       5       Work re: plan settlement revisions and related issues                                                    MPS        1.8   $475.00    $855.00
 11/4/2020       4       Follow up concerning attending 11/9 hearing                                                               MG        0.1   $225.00      $22.50
 11/4/2020       5       Work re: plan settlement issues                                                                          MPS        2.3   $475.00   $1,092.50
 11/5/2020       7       Conference with Solomon about HDL’s difficult new plan terms                                             MLH        0.9   $600.00    $540.00
 11/5/2020       2       Conference with Garrett primarily about a potential middle payment                                       MLH        0.7   $600.00    $420.00
 11/5/2020       2       Conference with Johnson about plan negotiations                                                          MLH        0.7   $600.00    $420.00
 11/5/2020       2       Conference with Sparks                                                                                   MLH        0.6   $600.00    $360.00
 11/5/2020       3       Try to arrange an attorneys meeting                                                                      MLH        0.1   $600.00      $60.00
 11/5/2020       3       Work re: property sale issues                                                                            MPS        0.4   $475.00    $190.00
 11/5/2020       7       Work re: comments from HDL/DOJ on plan                                                                   MPS        1.8   $475.00    $855.00
 11/6/2020       5       Work re: plan settlement issues                                                                          MPS        1.2   $475.00    $570.00
 11/9/2020       1       Revising Sale Notice                                                                                     AWA        0.1   $240.00      $24.00
 11/9/2020       1       Preparing to File Sale Notice                                                                            AWA        0.3   $240.00      $72.00
 11/9/2020       1       Analyze new court notice in the bankruptcy case                                                           MG        0.1   $225.00      $22.50
 11/9/2020       1       Update master service list and email list in the bankruptcy case                                          MG        0.3   $225.00      $67.50
 11/9/2020       1       Work on notice of sale of real property pursuant to sales protocol for Tract 5 of Posey Road including    MG        0.5   $225.00    $112.50
                         editing, filing with the court, and effectuating service
 11/9/2020      4        Prepare for and attend court status conference                                                           MLH        0.3   $600.00    $180.00
 11/9/2020      2        Attend attorney call to discuss remaining open issues on the individual plan                             MLH        1.6   $600.00    $960.00
 11/9/2020      7        Follow up discussion with Solomon on plan issues                                                         MLH        0.2   $600.00    $120.00
 11/9/2020      3        Work re: property sale issues                                                                            MPS        0.4   $475.00    $190.00
 11/9/2020      5        Work re: plan settlement issues                                                                          MPS        1.6   $475.00    $760.00
11/10/2020      3        Continue working on the seventh interim fee application with October's time and combining with July,     MG         3.1   $225.00    $697.50
                         August, and September
11/10/2020      2        Call with Johnson on status of plan negotiations                                                         MLH        0.5   $600.00    $300.00
11/10/2020      2        Calls with Garrett on plan negotiation status and DOJ’s request for cash projection regrading sales      MLH        0.6   $600.00    $360.00
                         revenue
11/10/2020      5        Work re: plan settlement issues                                                                          MPS        1.5   $475.00    $712.50
11/11/2020      5        Work re: plan settlement                                                                                 MPS        3.2   $475.00   $1,520.00
11/12/2020      7        Work re: modifications to plan                                                                           MPS        1.5   $475.00    $712.50
11/13/2020      1        Examine new court notice in the bankruptcy case                                                           MG        0.1   $225.00      $22.50
11/13/2020      4        Follow up concerning additional matters set for 11/30 hearing                                             MG        0.1   $225.00      $22.50
11/13/2020      7        Discussion with Solomon regarding selected plan issues                                                   MLH        0.4   $600.00    $240.00
11/13/2020      7        Begin review of Solomon’s changes                                                                        MLH        0.5   $600.00    $300.00
11/13/2020      5        Work re: plan settlement and related issues                                                              MPS        1.4   $475.00    $665.00
11/13/2020      7        Work re: trust asset list issues                                                                         MPS        0.5   $475.00    $237.50
11/13/2020      3        Work re: property sale issues                                                                            MPS        0.4   $475.00    $190.00
11/15/2020      7        Review Solomon’s changes to the plan and forward to opposing counsel                                     MLH        0.9   $600.00    $540.00
11/16/2020      1        Preparing Proposed Order on Sale Notice                                                                  AWA        0.2   $240.00      $48.00
11/16/2020      1        Examine new court notices in the bankruptcy case                                                          MG        0.1   $225.00      $22.50
11/16/2020      1        Submit proposed order to the judge                                                                        MG        0.2   $225.00      $45.00
11/16/2020      7        Review and circulate BE’s proposed changes to opposing counsel and our team                              MLH        0.7   $600.00    $420.00
                                                                                        1
                          Case 18-02395-TOM11                  Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                         Desc
                                                                Main Document    Page 30 of 39
11/16/2020   2   Further communications about the plan and related items with opposing counsel                                  MLH      0.6   $600.00    $360.00
11/16/2020   3   Review and analyze Garrett’s projections on what might properties be sold in 2021                              MLH      0.5   $600.00    $300.00
11/16/2020   5   Work re: plan settlement issues                                                                                MPS      1.2   $475.00    $570.00
11/16/2020   1   Work re: property sale order issues                                                                            MPS      0.5   $475.00    $237.50
11/16/2020   3   Work re: monthly operating reports                                                                             MPS      0.7   $475.00    $332.50
11/17/2020   3   Work on monthly operating reports for Armor, Blue Smash, Eagle Ray, Forse, and Johnson Farming                 MG       1.2   $225.00    $270.00
                 including redacting
11/17/2020   3   Continue working on the seventh interim fee application                                                        MG       1.4   $225.00    $315.00
11/17/2020   5   Work re: asset issues for settlement plan                                                                      MPS      1.2   $475.00    $570.00
11/17/2020   5   Work re: plan settlement language issues                                                                       MPS      0.8   $475.00    $380.00
11/17/2020   3   Work re: fee application                                                                                       MPS      0.7   $475.00    $332.50
11/18/2020   3   Finish working on seventh interim fee application including editing, filing with the court, and effectuating   MG       0.4   $225.00     $90.00
                 service
11/18/2020   2   Communications with opposing attorneys regarding property lists and protocols                                  MLH      0.4   $600.00    $240.00
11/18/2020   7   Work re: inquiries re: asset issues                                                                            MPS      1.7   $475.00    $807.50
11/18/2020   5   Work re: plan settlement issues                                                                                MPS      0.6   $475.00    $285.00
11/19/2020   3   Work re: sale issues                                                                                           MPS      0.3   $475.00    $142.50
11/19/2020   7   Work re: disclosure statement and related issues                                                               MPS      1.2   $475.00    $570.00
11/20/2020   7   Receive and review new DOJ/HDL Trustee draft of plan mosty to determine if there is some problem we            MLH      4.1   $600.00   $2,460.00
                 have not focused on recently
11/20/2020   7   Conference with Solomon regarding plan issues                                                                  MLH      0.4   $600.00    $240.00
11/20/2020   7   Work and analysis re: comments from DOJ/HDL on plan                                                            MPS      2.0   $475.00    $950.00
11/22/2020   2   Communication with Garrett regarding projections                                                               MLH      0.4   $600.00    $240.00
11/22/2020   2   Draft and send communications to client regrading new draft of plan                                            MLH      0.8   $600.00    $480.00
11/23/2020   3   Work on monthly operating reports for Brad and War-Horse including redacting                                   MG       0.6   $225.00    $135.00
11/23/2020   1   Review new court notices in the bankruptcy case                                                                MG       0.2   $225.00     $45.00
11/23/2020   4   Follow up concerning hearing set for 12/14, additional matter set for 11/30 hearing, and objection deadline    MG       0.2   $225.00     $45.00

11/23/2020   7   Review redline of DOJ/HDL Trustee’s most recent version of the plan, focusing on the tough unresolved          MLH      2.4   $600.00   $1,440.00
                 issues
11/23/2020   7   Conference with Solomon on select plan issues                                                                  MLH      0.3   $600.00    $180.00
11/23/2020   2   Preparation for and attend call re: settlement issues                                                          MPS      1.4   $475.00    $665.00
11/23/2020   5   Work re: revisions to plan settlement                                                                          MPS      0.8   $475.00    $380.00
11/23/2020   3   Work re: property sale issues                                                                                  MPS      0.3   $475.00    $142.50
11/24/2020   2   Conference with client regarding plan negotiations                                                             MLH      0.2   $600.00    $120.00
11/24/2020   2   Prepare for and attend call with attorneys to negotiate plan terms and more                                    MLH      1.0   $600.00    $600.00
11/24/2020   5   Work re: plan settlement                                                                                       MPS      2.4   $475.00   $1,140.00
11/24/2020   3   Work re: monthly operating reports                                                                             MPS      1.2   $475.00    $570.00
11/25/2020   2   Follow correspondence regarding plan issues                                                                    MLH      0.3   $600.00    $180.00
11/25/2020   7   Draft and revise a single one-sentence very disputed plan provision                                            MLH      0.6   $600.00    $360.00
11/25/2020   7   Conference with Solomon regarding mostly one specific plan provision                                           MLH      0.5   $600.00    $300.00
11/25/2020   2   Conference with Johnson on a couple of the changes                                                             MLH      0.2   $600.00    $120.00
11/25/2020   5   Work re: plan settlement revisions and related issues                                                          MPS      1.7   $475.00    $807.50
11/25/2020   7   Work re: trust asset issues                                                                                    MPS      0.5   $475.00    $237.50
11/30/2020   2   Email correspondence with J. Dudeck re: receipts and explanation of expenses in the seventh fee                MG       0.2   $225.00      $45.00
                 application
11/30/2020   4   Get results of hearing continuing hearing                                                                      MLH      0.2   $600.00    $120.00
11/30/2020   4   Preparation for and attend hearing                                                                             MPS      0.6   $475.00    $285.00

                                                                                 2
                  Case 18-02395-TOM11                  Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                              Desc
                                                        Main Document    Page 31 of 39
11/30/2020   7   Work re: trust asset issues                                                                                      MPS      1.6   $475.00    $760.00
11/30/2020   7   Work re: disclosure statement, trust agreement and entity plan issues                                            MPS      2.1   $475.00    $997.50
 12/1/2020   1   Analyze new court notices in the bankruptcy case                                                                 MG       0.2   $225.00     $45.00
 12/1/2020   4   Follow up concerning additional matters set for 12/14 hearing                                                    MG       0.1   $225.00     $22.50
 12/1/2020   7   Work re: trust asset issues                                                                                      MPS      0.7   $475.00    $332.50
 12/1/2020   7   Work re: trust agreement, entity plan and disclosure statement                                                   MPS      1.5   $475.00    $712.50
 12/2/2020   3   Finish working on monthly operating reports for Armor, Blue Smash, Brad, Eagle Ray, Forse, Johnson               MG       0.8   $225.00    $180.00
                 Farming, and War-Horse including filing with the court and effectuating service
 12/2/2020   1   Draft certificate of service for seventh interim fee application                                                 MG       0.3   $225.00     $67.50
 12/2/2020   2   Email correspondence with C. Kovach concerning changing address for Barnwell Whaley                              MG       0.1   $225.00     $22.50
 12/2/2020   2   Telephone call to the clerk of court concerning changing address for Barnwell Whaley                             MG       0.1   $225.00     $22.50
 12/2/2020   2   Telephone call with K. Jessee at Barnwell Whaley concerning changing address                                     MG       0.2   $225.00     $45.00
 12/2/2020   1   Update master service list and email list in the bankruptcy case, file the master service list with the court,   MG       0.4   $225.00     $90.00
                 and effectuate service
 12/2/2020   7   Review DOJ and HDL Trustee latest revisions to the individual plan and discuss with Solomon                      MLH      1.2   $600.00    $720.00
 12/2/2020   2   Discussion regarding individual plan with counsel for DOJ and HDL Trustee                                        MLH      0.8   $600.00    $480.00
 12/2/2020   2   Preparation for and attend call with HDL and DOJ re: plan settlement issues                                      MPS      1.0   $475.00    $475.00
 12/2/2020   7   Review and analysis of latest DOJ/HDL draft and drafting revisions                                               MPS      1.8   $475.00    $855.00
 12/2/2020   2   Communications with appellate counsel re: case                                                                   MPS      0.1   $475.00      $47.50
 12/3/2020   1   Examine new court notice in the bankruptcy case                                                                  MG       0.1   $225.00      $22.50
 12/3/2020   3   Follow up concerning payment for sixth interim fee application                                                   MG       0.2   $225.00      $45.00
 12/3/2020   7   Draft series of bullet points that address the major substantive provisions of the plan as it presently stands   MLH      2.8   $600.00   $1,680.00

 12/3/2020   7   Review Solomon’s latest revisions to the plan and cause it to be circulated                                      MLH      1.1   $600.00    $660.00
 12/3/2020   1   Receive and review draft joint status agreement from the USA                                                     MLH      0.6   $600.00    $360.00
 12/3/2020   5   Work re: revised settlement plan                                                                                 MPS      2.5   $475.00   $1,187.50
 12/3/2020   7   Work re: trust asset issues                                                                                      MPS      1.2   $475.00    $570.00
 12/4/2020   2   Review e-mail from Swan and respond                                                                              MLH      0.7   $600.00    $420.00
 12/4/2020   5   Work re: plan settlement issues                                                                                  MPS      1.2   $475.00    $570.00
 12/4/2020   2   Communications with K. Garrett re: various issues                                                                MPS      0.4   $475.00    $190.00
 12/7/2020   1   Review new court notices in the bankruptcy case                                                                  MG       0.2   $225.00      $45.00
 12/7/2020   4   Follow up concerning additional matter set for 12/14 hearing                                                     MG       0.1   $225.00      $22.50
 12/7/2020   7   Review DOJ’s latest proposed changes to the individual plan                                                      MLH      0.8   $600.00    $480.00
 12/7/2020   1   Review DOJ’s proposed joint stipulation                                                                          MLH      0.6   $600.00    $360.00
 12/7/2020   2   Discussion with Solomon regarding stipulation                                                                    MLH      0.7   $600.00    $420.00
 12/7/2020   4   Investigate and Set up video attendance at Dec 8 hearing for attorneys                                            MI      0.4   $225.00      $90.00
 12/7/2020   7   Review of revisions to plan and trust agreement                                                                  MPS      1.2   $475.00    $570.00
 12/7/2020   2   Communications with DOJ and HDL re: revisions and related issues                                                 MPS      0.2   $475.00      $95.00
 12/8/2020   4   Attend Fourth Circuit docket that includes oral argument on the merits of the USA case against the Debtor        MLH      3.0   $600.00   $1,800.00

 12/8/2020   2   Conference with Sparks                                                                                           MLH      0.1   $600.00      $60.00
 12/8/2020   4   Preparation for and listen to 4th Circuit Oral Argument                                                          MPS      2.3   $475.00   $1,092.50
 12/8/2020   5   Work re: plan settlement issues                                                                                  MPS      0.8   $475.00    $380.00
 12/9/2020   7   Review latest DOJ revisions to plan                                                                              MLH      0.8   $600.00    $480.00
 12/9/2020   7   Conference with Solomon about plan issues                                                                        MLH      0.5   $600.00    $300.00
 12/9/2020   7   Approve our response re: plan issues                                                                             MLH      0.4   $600.00    $240.00
 12/9/2020   7   Work re: revisions to plan                                                                                       MPS      1.3   $475.00    $617.50
12/10/2020   4   Follow up concerning attending 12/14 hearing                                                                     MG       0.1   $225.00      $22.50
                                                                                  3
                  Case 18-02395-TOM11                   Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                               Desc
                                                         Main Document    Page 32 of 39
12/10/2020   7   Work re: trust agreement revisions                                                                     MPS      1.8   $475.00    $855.00
12/10/2020   4   Work re: preparation for upcoming hearing                                                              MPS      0.4   $475.00    $190.00
12/11/2020   7   Work re: liquidating trust agreement                                                                   MPS      1.8   $475.00    $855.00
12/11/2020   4   Work re: preparation for hearing                                                                       MPS      0.5   $475.00    $237.50
12/14/2020   7   Work on comparison of Johnson's plan with DOJ's comments                                               MG       0.3   $225.00      $67.50
12/14/2020   1   Analyze new court notice in the bankruptcy case                                                        MG       0.1   $225.00      $22.50
12/14/2020   4   Attend status conference on plan confirmation                                                          MLH      0.2   $600.00    $120.00
12/14/2020   7   Receive newly revised draft of plan and review                                                         MLH      0.7   $600.00    $420.00
12/14/2020   7   Prepare for and conference with Solomon on some plan terms but mostly on terms of the trust document   MLH      1.8   $600.00   $1,080.00

12/14/2020   4   Preparation for and attend hearing on plan and other issues                                            MPS      0.6   $475.00    $285.00
12/14/2020   1   Work re: order on fee application                                                                      MPS      0.2   $475.00      $95.00
12/14/2020   7   Review and analysis of trust changes                                                                   MPS      1.2   $475.00    $570.00
12/15/2020   1   Submit proposed order to the judge                                                                     MG       0.2   $225.00      $45.00
12/15/2020   1   Examine new court notices in the bankruptcy case                                                       MG       0.1   $225.00      $22.50
12/15/2020   4   Follow up concerning hearing set for 1/6                                                               MG       0.1   $225.00      $22.50
12/15/2020   2   Call with BE professionals regarding certain language and tax issues in the trust agreement            MLH      1.3   $600.00    $780.00
12/15/2020   2   Prepare for and attend call with opposing counsel on two plan issues and various terms of the trust    MLH      1.7   $600.00   $1,020.00

12/15/2020   2   Review numerous new substantive e-mails from Garrett mostly on trust tax issues                        MLH      1.0   $600.00    $600.00
12/15/2020   2   Preparation for and attend call with Garrett and Colmer re: trust agreement                            MPS      1.7   $475.00    $807.50
12/15/2020   2   Preparation for and attend call with DOJ/HDL re: trust agreement                                       MPS      1.5   $475.00    $712.50
12/15/2020   3   Work re: Armor Light potential dissolution issues                                                      MPS      0.3   $475.00    $142.50
12/16/2020   3   Work on monthly operating reports for Armor, Blue Smash, Brad, Eagle Ray, Forse, Johnson Farming,      MG       1.8   $225.00    $405.00
                 and War-Horse Farming including redacting
12/16/2020   2   Exchange with Seth Thompson regarding status of plan                                                   MLH      0.3   $600.00    $180.00
12/16/2020   7   Address last issue regarding individual plan language                                                  MLH      0.3   $600.00    $180.00
12/16/2020   7   Work re: trust agreement issues                                                                        MPS      0.8   $475.00    $380.00
12/16/2020   3   Work re: retained asset lien                                                                           MPS      0.4   $475.00    $190.00
12/17/2020   3   Continue working on monthly operating report for Brad including redacting                              MG       0.4   $225.00     $90.00
12/17/2020   7   Email from M. Solomon re: review of revised draft trust agreement and commence review of revised       BAR      0.8   $550.00    $440.00
                 document, etc.
12/17/2020   3   Work re: monthly operating reports                                                                     MPS      0.7   $475.00    $332.50
12/17/2020   7   Work re: trust agreement and related issues                                                            MPS      0.8   $475.00    $380.00
12/18/2020   1   Review new court notices in the bankruptcy case                                                        MG       0.1   $225.00     $22.50
12/18/2020   1   Update master service list and email list in the bankruptcy case                                       MG       0.2   $225.00     $45.00
12/18/2020   3   Finish working on monthly operating reports for Armor, Blue Smash, Brad, Eagle Ray, Forse, Johnson     MG       0.8   $225.00    $180.00
                 Farming, and War-Horse including filing with the court and effectuating service
12/18/2020   2   Communications regarding the plan and trust effects on the USA liens                                   MLH      0.6   $600.00    $360.00
12/18/2020   7   Work re: trust agreement and related documents                                                         MPS      1.0   $475.00    $475.00
12/21/2020   7   Work re: trust agreement and related issues                                                            MPS      1.2   $475.00    $570.00
12/22/2020   2   Communications with opposing attorneys about the status various items                                  MLH      0.4   $600.00    $240.00
12/22/2020   3   Consider multiple e-mails from Garrett mostly regarding the War Horse issues                           MLH      0.5   $600.00    $300.00
12/22/2020   7   Work re: revised entities' plan                                                                        MPS      1.8   $475.00    $855.00
12/23/2020   7   Work re: trust agreement revisions                                                                     MPS      2.2   $475.00   $1,045.00
12/23/2020   7   Work re: HDL inquiries                                                                                 MPS      0.5   $475.00    $237.50
12/28/2020   3   Follow up with accounting on approved totals for seventh fee application                               MG       0.2   $225.00      $45.00
12/28/2020   7   Work re: entities' plan revisions                                                                      MPS      1.5   $475.00    $712.50

                                                                                4
                  Case 18-02395-TOM11                  Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                      Desc
                                                        Main Document    Page 33 of 39
12/29/2020   3   Analyze both the 307 Commerce confusion                                                                 MLH      0.4   $600.00    $240.00
12/29/2020   3   Address the Warhorse 5% issue                                                                           MLH      0.3   $600.00    $180.00
12/29/2020   7   Work re: DOJ inquiries and related issues                                                               MPS      1.2   $475.00    $570.00
12/29/2020   7   Work re: entity plan revisions and related issues                                                       MPS      1.4   $475.00    $665.00
12/30/2020   7   Work re: DOJ inquiry issues                                                                             MPS      1.2   $475.00    $570.00
12/30/2020   7   Work re: HDL inquiry issues                                                                             MPS      0.6   $475.00    $285.00
12/30/2020   7   Work re: entity pan and related issues                                                                  MPS      2.0   $475.00    $950.00
  1/4/2021   4   Follow up concerning attending 1/6 hearing                                                              MG       0.1   $225.00      $22.50
  1/4/2021   3   Begin working on the eighth interim fee application with November's time                                MG       0.9   $225.00    $202.50
  1/4/2021   2   Participate in communications regarding the 307 Commerce Street property                                MLH      0.8   $600.00    $480.00
  1/4/2021   7   Work re: DOJ inquiries                                                                                  MPS      0.8   $475.00    $380.00
  1/4/2021   5   Work re: plan settlement issues                                                                         MPS      1.0   $475.00    $475.00
  1/5/2021   3   Continue working on the eighth interim fee application with November's time                             MG       0.9   $225.00    $202.50
  1/5/2021   2   Prepare for and attend conference with Warner and Solomon on status of plan negotiations                MLH      0.6   $600.00    $360.00
  1/5/2021   2   Conference with Johnson on various issues                                                               MLH      0.4   $600.00    $240.00
  1/5/2021   2   Conference with Solomon on upcoming status conference                                                   MLH      0.2   $600.00    $120.00
  1/5/2021   2   Preparation and call with K. Garrett re: various issues                                                 MPS      0.7   $475.00    $332.50
  1/5/2021   2   Preparation for and call with A. Warner re: plan provisions and related issues                          MPS      0.7   $475.00    $332.50
  1/5/2021   5   Work re: plan settlement issues                                                                         MPS      0.4   $475.00    $190.00
  1/6/2021   1   Analyze new court notices in the bankruptcy case                                                        MG       0.1   $225.00      $22.50
  1/6/2021   4   Follow up concerning hearing set for 1/25                                                               MG       0.1   $225.00      $22.50
  1/6/2021   2   Prepare for and attend short status conference on the case                                              MLH      0.4   $600.00    $240.00
  1/6/2021   7   Work re: HDL and DOJ inquiries                                                                          MPS      0.8   $475.00    $380.00
  1/6/2021   3   Work re: IRS tax refunds                                                                                MPS      0.4   $475.00    $190.00
  1/6/2021   5   Work re: plan settlement issues                                                                         MPS      0.8   $475.00    $380.00
  1/7/2021   7   Begin review of entity plan redline                                                                     MLH      0.6   $600.00    $360.00
  1/7/2021   5   Work re: plan settlement documentation                                                                  MPS      1.2   $475.00    $570.00
  1/7/2021   7   Work re: DOJ and HDL inquiries                                                                          MPS      0.6   $475.00    $285.00
  1/8/2021   3   Continue working on the eighth interim fee application with December's time                             MG       0.9   $225.00    $202.50
  1/8/2021   5   Work re: plan settlement issues                                                                         MPS      1.3   $475.00    $617.50
 1/11/2021   1   Examine new court notice in the bankruptcy case                                                         MG       0.1   $225.00      $22.50
 1/11/2021   3   Begin working on the quarterly fee statements for the fourth quarter for each of the eight debtors      MG       1.0   $225.00    $225.00
 1/11/2021   2   Email K. Garrett requesting spreadsheet for quarterly fee statements                                    MG       0.1   $225.00      $22.50
 1/11/2021   7   Review and mostly approve draft of entity plan with questions on the 5% issue                           MLH      2.6   $600.00   $1,560.00
 1/11/2021   7   Conference with Solomon on plan issues                                                                  MLH      0.4   $600.00    $240.00
 1/11/2021   5   Work re: plan settlement documents                                                                      MPS      1.8   $475.00    $855.00
 1/12/2021   5   Work re: plan settlement documentation revisions                                                        MPS      2.0   $475.00    $950.00
 1/13/2021   3   Continue working on the quarterly fee statements for the fourth quarter for each of the eight debtors   MG       0.8   $225.00    $180.00

 1/13/2021   2   Email correspondence with C. Denney regarding drafts and execution of quarterly fee statements          MG       0.1   $225.00     $22.50

 1/13/2021   7   Work re: entity plan and related issues                                                                 MPS      1.2   $475.00    $570.00
 1/14/2021   7   Preparation for call with HDL and DOJ re: plan and related issues                                       MPS      1.2   $475.00    $570.00
 1/15/2021   2   Prepare for and attend negotiation session with creditor attorneys                                      MLH      1.6   $600.00    $960.00
 1/15/2021   2   Preparation for and attend call with HDL and DOJ re: various issues                                     MPS      1.5   $475.00    $712.50
 1/18/2021   5   Work re: plan settlement issues                                                                         MPS      2.4   $475.00   $1,140.00
 1/19/2021   3   Work on monthly operating reports for Armor, Blue Smash, Eagle Ray, Forse, Johnson Farming, and War-    MG       1.4   $225.00    $315.00
                 Horse Farming including redacting
                                                                                 5
                  Case 18-02395-TOM11                  Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                       Desc
                                                        Main Document    Page 34 of 39
1/19/2021   2   Communications with Colmer re: various issues                                                                   MPS      0.3   $475.00    $142.50
1/19/2021   5   Work re: plan settlement documents                                                                              MPS      1.8   $475.00    $855.00
1/20/2021   2   Email correspondence with K. Garrett concerning status of Brad's monthly operating report                       MG       0.1   $225.00     $22.50
1/20/2021   4   Follow up concerning attending 1/25 hearing                                                                     MG       0.1   $225.00     $22.50
1/20/2021   2   Receive and consider communications from Swan and Warner regarding the draft individual plan and trust          MLH      0.8   $600.00    $480.00
                agreement
1/20/2021   5   Work re: settlement documents and related issues                                                                MPS      1.7   $475.00    $807.50
1/21/2021   2   Communications on the debtor side regarding war horse issues                                                    MLH      0.8   $600.00    $480.00
1/21/2021   2   Review communication regarding December operations as compared to the budget                                    MLH      0.7   $600.00    $420.00
1/21/2021   5   Work re: settlement issues and preparation for call with DOJ and HDL                                            MPS      2.2   $475.00   $1,045.00
1/22/2021   3   Work on monthly operating report for Brad including redacting                                                   MG       0.5   $225.00    $112.50
1/22/2021   7   Review latest draft of individual plan and trust agreement and conf with Solomon about the same                 MLH      0.9   $600.00    $540.00

1/22/2021   2   Call with creditor counsel to negotiate plan terms                                                              MLH      1.3   $600.00    $780.00
1/22/2021   2   Preparation for and attend call with HDL and DOJ re: settlement issues                                          MPS      1.3   $475.00    $617.50
1/22/2021   5   Work re: addressing remaining settlement issues                                                                 MPS      0.9   $475.00    $427.50
1/25/2021   1   Review new court notice in the bankruptcy case                                                                  MG       0.1   $225.00     $22.50
1/25/2021   4   Attend court status conference                                                                                  MLH      0.3   $600.00    $180.00
1/25/2021   2   Prepare for and attend call with professionals regarding fee structure for the trust                            MLH      0.6   $600.00    $360.00
1/25/2021   7   Study communications from Garrett regarding going forward Trust budget                                          MLH      1.2   $600.00    $720.00
1/25/2021   4   Preparation for and attend hearing on plan and related issues                                                   MPS      0.8   $475.00    $380.00
1/25/2021   2   Preparation for and attend call with Garrett and Colmer re: various settlement and trust issues                 MPS      1.2   $475.00    $570.00
1/25/2021   5   Work re: plan settlement issues                                                                                 MPS      0.5   $475.00    $237.50
1/26/2021   1   Analyze new court notice in the bankruptcy case                                                                 MG       0.1   $225.00     $22.50
1/26/2021   4   Follow up concerning hearing set for 2/8                                                                        MG       0.1   $225.00     $22.50
1/26/2021   7   Review of additional items from Garret regarding Trust budget                                                   MLH      0.6   $600.00    $360.00
1/26/2021   5   Work re: resolution of settlement issues                                                                        MPS      1.4   $475.00    $665.00
1/27/2021   2   Communications and conversation with Warner on setoff issues                                                    MLH      0.7   $600.00    $420.00
1/27/2021   7   Work re: plan language issues                                                                                   MPS      0.5   $475.00    $237.50
1/27/2021   7   Work re: trust agreement issues                                                                                 MPS      1.8   $475.00    $855.00
1/28/2021   3   Finish working on monthly operating reports for Armor, Blue Smash, Brad, Eagle Ray, Forse, Johnson              MG       0.9   $225.00    $202.50
                Farming, and War-Horse including filing with the court and effectuating service
1/28/2021   3   Finish working on the quarterly fee statements for the fourth quarter for each of the eight debtors including   MG       1.0   $225.00    $225.00
                filing with the court, effectuating service, and paying the quarterly fees
1/28/2021   1   Update master service list and email list in the bankruptcy case                                                 MG      0.3   $225.00      $67.50
1/28/2021   3   Review Solomon's shared services explanation                                                                    MLH      0.5   $600.00    $300.00
1/28/2021   2   Prepare for and have discussion with Johnson                                                                    MLH      0.6   $600.00    $360.00
1/28/2021   5   Work re: settlement issues including budget and professionals/employees                                         MPS      2.7   $475.00   $1,282.50
1/29/2021   3   Email Brad's schedules concerning personal property to M. Hall for information                                   MG      0.1   $225.00      $22.50
1/29/2021   2   Message to Solomon regarding conversation with Johnson and follow up steps                                      MLH      0.3   $600.00    $180.00
1/29/2021   5   Work re: various settlement related issues                                                                      MPS      2.7   $475.00   $1,282.50
 2/1/2021   1   Examine new court notice in the bankruptcy case                                                                  MG      0.1   $225.00      $22.50
 2/1/2021   7   Work re: trust agreement and related documents                                                                  MPS      1.5   $475.00    $712.50
 2/1/2021   7   Work re: new version of plan from DOJ                                                                           MPS      1.3   $475.00    $617.50
 2/2/2021   1   Drafting Sales Notice                                                                                           AWA      0.4   $240.00      $96.00
 2/2/2021   1   Analyzing Debtor's Schedules for use in Sale Notice                                                             AWA      0.1   $240.00      $24.00
 2/2/2021   1   Drafting Proposed Order on Sale Notice                                                                          AWA      0.2   $240.00      $48.00
 2/2/2021   2   Drafting Email re Additional Information Needed for Sale Notice                                                 AWA      0.1   $240.00      $24.00
                                                                                6
                 Case 18-02395-TOM11                   Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                              Desc
                                                        Main Document    Page 35 of 39
 2/2/2021   1   Revising Sale Notice                                                                                        AWA      0.4   $240.00      $96.00
 2/2/2021   4   Follow up concerning attending 2/8 hearing                                                                   MG      0.1   $225.00      $22.50
 2/2/2021   3   Work re: asset sale issues                                                                                  MPS      1.2   $475.00    $570.00
 2/2/2021   7   Work re: trust agreement and related documents                                                              MPS      2.0   $475.00    $950.00
 2/3/2021   7   Review Warner’s latest plan changes                                                                         MLH      0.4   $600.00    $240.00
 2/3/2021   7   Work re: trust agreement revisions                                                                          MPS      1.3   $475.00    $617.50
 2/3/2021   7   Work re: budget and related issues for trust                                                                MPS      1.4   $475.00    $665.00
 2/4/2021   2   Conf with Warner on setoff issue and language                                                               MLH      0.6   $600.00    $360.00
 2/4/2021   7   Draft further changes to the plan to conform to the conversation                                            MLH      0.8   $600.00    $480.00
 2/4/2021   7   Deliver clean and redline of plan to DOJ and HDL                                                            MLH      0.3   $600.00    $180.00
 2/4/2021   2   Conf with Johnson mostly regarding household items                                                          MLH      0.4   $600.00    $240.00
 2/4/2021   5   Work re: various settlement issues and documents                                                            MPS      1.7   $475.00    $807.50
 2/4/2021   3   Work re: IRS issues                                                                                         MPS      0.4   $475.00    $190.00
 2/5/2021   2   Conference with Kagan on Virginia issues, mostly related to Blueware claim                                  MLH      0.8   $600.00    $480.00
 2/5/2021   2   Conference with Johnson on Virginia issues                                                                  MLH      0.3   $600.00    $180.00
 2/5/2021   7   Work re: trust agreement and related documents                                                              MPS      1.8   $475.00    $855.00
 2/5/2021   7   Work re: budget and related issues                                                                          MPS      0.5   $475.00    $237.50
 2/8/2021   1   Review new court notice in the bankruptcy case                                                               MG      0.1   $225.00      $22.50
 2/8/2021   4   Preparation for and attend hearing on plan status                                                           MPS      0.5   $475.00    $237.50
 2/8/2021   3   Work re: property sale issues                                                                               MPS      0.4   $475.00    $190.00
 2/8/2021   3   Work re: IRS tax issues                                                                                     MPS      0.7   $475.00    $332.50
 2/8/2021   7   Work re: plan settlement issues                                                                             MPS      0.8   $475.00    $380.00
 2/9/2021   1   Analyze new court notice in the bankruptcy case                                                              MG      0.1   $225.00      $22.50
 2/9/2021   4   Follow up concerning hearing set for 2/18                                                                    MG      0.1   $225.00      $22.50
 2/9/2021   2   Follow communications on tax return issues                                                                  MLH      0.6   $600.00    $360.00
 2/9/2021   7   Receive and consider Warner's list of questions relating mostly to treatment of other creditors             MLH      1.2   $600.00    $720.00
 2/9/2021   7   Receive and review Warner's latest versions of the entity and individual plans                              MLH      2.7   $600.00   $1,620.00
 2/9/2021   3   Work re: property sale issues                                                                               MPS      0.5   $475.00    $237.50
 2/9/2021   7   Work re: US plan revisions and related issues                                                               MPS      0.8   $475.00    $380.00
 2/9/2021   3   Work re: IRS tax issues                                                                                     MPS      0.8   $475.00    $380.00
2/10/2021   1   Preparing to file Sale Notice                                                                               AWA      0.3   $240.00      $72.00
2/10/2021   1   Update master service list and email list in the bankruptcy case                                             MG      0.3   $225.00      $67.50
2/10/2021   1   Work on notice of sale of real property pursuant to sales protocol for Auburn property including editing,    MG      0.6   $225.00    $135.00
                filing with the court, and effectuating service
2/10/2021   7   Work on Johnson's plan                                                                                       MG      0.2   $225.00     $45.00
2/10/2021   3   Work re: property sale issues                                                                               MPS      0.4   $475.00    $190.00
2/10/2021   7   Work re: plan settlement revisions                                                                          MPS      1.5   $475.00    $712.50
2/10/2021   7   Work re: trust agreement issues                                                                             MPS      0.3   $475.00    $142.50
2/11/2021   3   Analyzing Purchase Agreement                                                                                AWA      0.2   $240.00     $48.00
2/11/2021   3   Analyzing Survey                                                                                            AWA      0.1   $240.00     $24.00
2/11/2021   1   Drafting notice of sale                                                                                     AWA      0.5   $240.00    $120.00
2/11/2021   1   Drafting declaration of Brad                                                                                AWA      0.2   $240.00     $48.00
2/11/2021   1   Drafting proposed order on notice of sale                                                                   AWA      0.2   $240.00     $48.00
2/11/2021   1   Revising notice of sale                                                                                     AWA      0.2   $240.00     $48.00
2/11/2021   2   Review communications and discussion with Garrett on various tax and budget issues                          MLH      1.6   $600.00    $960.00
2/11/2021   3   Consider the Mills Tract issue                                                                              MLH      0.3   $600.00    $180.00
2/11/2021   7   Review even newer versions of the plans                                                                     MLH      1.2   $600.00    $720.00

                                                                                7
                 Case 18-02395-TOM11                  Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                           Desc
                                                       Main Document    Page 36 of 39
2/11/2021   3   Review Swann’s mostly asset related questions and look for answers on some of them                        MLH      1.3   $600.00   $780.00
2/11/2021   2   Discuss with Solomon proposed answers to Warner’s written questions                                       MLH      0.8   $600.00   $480.00
2/11/2021   3   Work re: IRS tax issues                                                                                   MPS      0.4   $475.00   $190.00
2/11/2021   3   Work re: property sale issues                                                                             MPS      0.8   $475.00   $380.00
2/11/2021   7   Work re: plan settlement issues                                                                           MPS      0.9   $475.00   $427.50
2/12/2021   1   Examine new court notice in the bankruptcy case                                                           MG       0.1   $225.00    $22.50
2/12/2021   3   Work on monthly operating reports for Blue Smash and Johnson Farming including redacting                  MG       0.6   $225.00   $135.00
2/12/2021   2   Prepare for and attend call with Warner and Swann mostly regarding Warner’s written questions from        MLH      1.4   $600.00   $840.00
                earlier in the week
2/12/2021   3   Review and mostly approve Garrett’s response to Swann’s questions                                         MLH      0.7   $600.00   $420.00
2/12/2021   2   Conference with Johnson regarding retained assets, exemptions, taxes, the 5% interest, and more           MLH      0.8   $600.00   $480.00

2/12/2021   6   Receive and review new Fourth Circuit opinion                                                             MLH      0.7   $600.00   $420.00
2/12/2021   3   Work re: monthly operating reports                                                                        MPS      1.0   $475.00   $475.00
2/12/2021   7   Work re: trust budget and related documents                                                               MPS      1.5   $475.00   $712.50
2/15/2021   4   Follow up concerning attending 2/18 hearing                                                               MG       0.1   $225.00    $22.50
2/15/2021   3   Work on monthly operating reports for Armor, Brad, Eagle Ray, Forse, and War-Horse Farming including      MG       1.5   $225.00   $337.50
                redacting
2/15/2021   7   Study draft liquidation plan and budget                                                                   MLH      0.8   $600.00   $480.00
2/15/2021   7   Work re: budget, liquidation timeline and related issues                                                  MPS      1.7   $475.00   $807.50
2/15/2021   3   Work re: executory contract issues                                                                        MPS      0.4   $475.00   $190.00
2/15/2021   7   Work re: trust agreement                                                                                  MPS      0.5   $475.00   $237.50
2/16/2021   2   Prepare for and attend call with Kristi and others on various pending resolution issues                   MLH      0.8   $600.00   $480.00
2/16/2021   3   Review revised budgets and time lines                                                                     MLH      0.4   $600.00   $240.00
2/16/2021   2   Preparation for and attend call with Colmer etc. re: trust budget and related issues                      MPS      1.0   $475.00   $475.00
2/16/2021   7   Work re: budget, liquidation plan and related issues                                                      MPS      1.3   $475.00   $617.50
2/16/2021   3   Work re: property sale issues                                                                             MPS      0.4   $475.00   $190.00
2/17/2021   2   Communications with all players regarding how to handle the upcoming status conference                    MLH      0.8   $600.00   $480.00
2/17/2021   7   Revise and get out trust agreement                                                                        MLH      0.5   $600.00   $300.00
2/17/2021   2   Communications with Thompson regarding possible revisions to the deal                                     MLH      0.3   $600.00   $180.00
2/17/2021   7   Work re: trust agreement                                                                                  MPS      1.0   $475.00   $475.00
2/17/2021   7   Work re: budget and related documents                                                                     MPS      1.2   $475.00   $570.00
2/17/2021   3   Work re: sale issues                                                                                      MPS      0.5   $475.00   $237.50
2/18/2021   1   Review new court notice in the bankruptcy case                                                             MG      0.1   $225.00    $22.50
2/18/2021   4   Preparation for and attend hearing on plan                                                                MPS      0.8   $475.00   $380.00
2/18/2021   2   Communications with Johnson re: various issues                                                            MPS      0.3   $475.00   $142.50
2/18/2021   7   Work re: plan settlement issues                                                                           MPS      0.7   $475.00   $332.50
2/18/2021   3   Work re: HDL case issues                                                                                  MPS      0.5   $475.00   $237.50
2/19/2021   3   Analyzing purchase agreement                                                                              AWA      0.1   $240.00    $24.00
2/19/2021   1   Drafting Sale Notice                                                                                      AWA      0.4   $240.00    $96.00
2/19/2021   3   Analyzing Debtor Schedules                                                                                AWA      0.1   $240.00    $24.00
2/19/2021   3   Analyzing US Lien on Debtor Assets                                                                        AWA      0.1   $240.00    $24.00
2/19/2021   1   Drafting Proposed Order                                                                                   AWA      0.2   $240.00    $48.00
2/19/2021   1   Preparing to file Notice of Sale for Mills Farm                                                           AWA      0.4   $240.00    $96.00
2/19/2021   1   Analyze new court notice in the bankruptcy case                                                            MG      0.1   $225.00    $22.50
2/19/2021   4   Follow up concerning hearing set for 3/1                                                                   MG      0.1   $225.00    $22.50
2/19/2021   1   Work on notice of sale of real property pursuant to sales protocol for Posey Road (Mills Farm) property    MG      0.8   $225.00   $180.00
                including editing, filing with the court, and effectuating service
                                                                              8
                 Case 18-02395-TOM11                 Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                          Desc
                                                      Main Document    Page 37 of 39
2/19/2021   2   Communications with Johnson and others mostly about treatment of household items                            MLH      1.1   $600.00    $660.00
2/19/2021   7   Follow Warner’s plan comments                                                                               MLH      0.4   $600.00    $240.00
2/19/2021   7   Work re: entity plan issues                                                                                 MPS      0.5   $475.00    $237.50
2/19/2021   5   Work re: various settlement issues                                                                          MPS      1.6   $475.00    $760.00
2/22/2021   1   Revising Sale Notice                                                                                        AWA      0.4   $240.00     $96.00
2/22/2021   1   Drafting Motion to Sell Property                                                                            AWA      0.5   $240.00    $120.00
2/22/2021   1   Drafting Declaration of Brad in support of sale motion                                                      AWA      0.2   $240.00     $48.00
2/22/2021   1   Drafting Proposed Order Granting Sale Motion                                                                AWA      0.2   $240.00     $48.00
2/22/2021   1   Examine new court notice in the bankruptcy case                                                              MG      0.1   $225.00     $22.50
2/22/2021   3   Continue working on the eighth interim fee application with January's time                                   MG      0.4   $225.00     $90.00
2/22/2021   1   Update master service list and email list in the bankruptcy case                                             MG      0.3   $225.00     $67.50
2/22/2021   3   Finish working on monthly operating reports for Armor, Blue Smash, Brad, Eagle Ray, Forse, Johnson           MG      0.8   $225.00    $180.00
                Farming, and War-Horse Farming including filing with the court, and effectuating service

2/22/2021   3   Receive and review the Fourth Circuit's decision on the merits affirming the trial court judgment           MLH      2.7   $600.00   $1,620.00
2/22/2021   3   Review selected debtor monthly operating reports                                                            MLH      0.8   $600.00    $480.00
2/22/2021   3   Conference with Bogard on pharmacy                                                                          MLH      0.6   $600.00    $360.00
2/22/2021   6   Review of 4th circuit opinion and analysis of implications                                                  MPS      2.0   $475.00    $950.00
2/22/2021   3   Work re: monthly operating reports                                                                          MPS      0.3   $475.00    $142.50
2/23/2021   2   Telephone conference with M. Hall re: pharmacy                                                              HEB      0.6   $530.00    $318.00
2/23/2021   6   Legal research re: pharmacy                                                                                 HEB      1.2   $530.00    $636.00
2/23/2021   3   Continue working on the eighth interim fee application with January's time                                  MG       0.9   $225.00    $202.50
2/23/2021   2   Exchange communication with Warner                                                                          MLH      0.3   $600.00    $180.00
2/23/2021   2   Receive and review Swan e-mail regarding stock purchase and then discuss the same with Swan                 MLH      1.3   $600.00    $780.00

2/23/2021   2   Forward OIG communication to Brad Johnson and discuss                                                       MLH      0.4   $600.00    $240.00
2/23/2021   3   Work re: 4th circuit decision issues                                                                        MPS      2.1   $475.00    $997.50
2/24/2021   1   Preparing to submit order on Auburn Condo                                                                   AWA      0.2   $240.00     $48.00
2/24/2021   1   Revising sale notice on Lakemont Drive property                                                             AWA      0.2   $240.00     $48.00
2/24/2021   1   Preparing to file motion to sell for lakemont drive                                                         AWA      0.2   $240.00     $48.00
2/24/2021   1   Drafting Motion to Expedite Sale Motion                                                                     AWA      0.4   $240.00     $96.00
2/24/2021   1   Drafting Proposed Order on Motion to Expedite                                                               AWA      0.1   $240.00     $24.00
2/24/2021   1   Preparing to file motion to expedite                                                                        AWA      0.1   $240.00     $24.00
2/24/2021   2   Telephone conference with M. Hall re: Tolling Agreement                                                     HEB      0.2   $530.00    $106.00
2/24/2021   1   Review new court notice in the bankruptcy case                                                               MG      0.1   $225.00     $22.50
2/24/2021   1   Work on motion to sell property regarding the Lakemont property including editing, filing with the court,    MG      0.5   $225.00    $112.50
                paying the fee, and effectuating service
2/24/2021   1   Work on motion for expedited hearing including editing, filing with the court, and effectuating service     MG       0.3   $225.00     $67.50

2/24/2021   2   Conference with Evans on developments                                                                       MLH      0.4   $600.00    $240.00
2/24/2021   2   Follow real estate discussion on one asset                                                                  MLH      0.4   $600.00    $240.00
2/24/2021   3   Work re: property sale issues                                                                               MPS      1.2   $475.00    $570.00
2/24/2021   5   Work re: settlement and case issues in light of 4th circuit ruling                                          MPS      1.3   $475.00    $617.50
2/25/2021   4   Follow up concerning attending 3/1 hearing                                                                  MG       0.1   $225.00      $22.50
2/25/2021   7   Prepare for and attend attorneys call regarding what direction to take in regards to the plan (or not)      MLH      1.8   $600.00   $1,080.00

2/25/2021   7   Conference with Solomon to review DOJ’s position                                                            MLH      0.6   $600.00    $360.00


                                                                                 9
                 Case 18-02395-TOM11                   Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                          Desc
                                                        Main Document    Page 38 of 39
2/25/2021   2   Prepare for and attend conference with Johnson regarding the DOJ's position and Fourth Circuit ruling   MLH      0.9   $600.00      $540.00

2/25/2021   7   Report back to Solomon regarding discussion with Johnson                                                MLH      0.3   $600.00      $180.00
2/25/2021   2   Conference with Kagan on developments in the Fourth Circuit, Virginia, and Alabama                      MLH      0.6   $600.00      $360.00
2/25/2021   2   Further call with Johnson mostly regarding trust issues                                                 MLH      0.7   $600.00      $420.00
2/25/2021   2   Preparation for and attend call with DOJ and HDL                                                        MPS      1.3   $475.00      $617.50
2/25/2021   3   Work re: legal strategies based upon HDL and DOJ positions                                              MPS      2.3   $475.00     $1,092.50
2/26/2021   1   Analyze new court notice in the bankruptcy case                                                         MG       0.1   $225.00        $22.50
2/26/2021   4   Follow up concerning 3/1 hearing rescheduled for 3/3                                                    MG       0.1   $225.00        $22.50
2/26/2021   5   Continued review of case law re: mediation and enforcement of settlement agreement                      JHH      2.4   $370.00      $888.00
2/26/2021   2   Conference with Kagan and SC attorney on status and strategy in all three forums                        MLH      0.6   $600.00      $360.00
2/26/2021   2   Review copy of explanatory email sent by Kagan to Johnson and Dent                                      MLH      0.4   $600.00      $240.00
2/26/2021   3   Follow developments about time sensitive sale of a commercial property                                  MLH      0.3   $600.00      $180.00
2/26/2021   2   Conference with Johnson and explain status to Solomon                                                   MLH      0.5   $600.00      $300.00
2/26/2021   2   Propose to move status conference by two days and it happens by consent                                 MLH      0.3   $600.00      $180.00
2/26/2021   3   Work re: case strategy in light of 4th circuit decision                                                 MPS      1.2   $475.00      $570.00
2/26/2021   3   Work re: property sale issues                                                                           MPS      0.5   $475.00      $237.50
2/26/2021   2   Work re: hearing date and communications with HDL and DOJ re: moving                                    MPS      0.5   $475.00      $237.50
2/27/2021   2   Draft, revise, and edit letter to DOJ and HDL Trustee                                                   MLH      1.8   $600.00     $1,080.00

                Total Services                                                                                                 323.3             $155,374.50




                                                                             10
                 Case 18-02395-TOM11                 Doc 1167 Filed 03/22/21 Entered 03/22/21 11:09:54                        Desc
                                                      Main Document    Page 39 of 39
